    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 1 of 6 PageID #:351




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 PEDRO MENDIOLA, MIGUEL JIMENEZ, JUAN                         )
 CARLOS CRUZ VALENTIN, CAMERINO                               )
 CANTARAN, and MIGUEL ANGEL JIMENEZ,                          )    18 C 8536
                                                              )
                                               Plaintiffs,    )    Judge Gary Feinerman
                                                              )
                             vs.                              )
                                                              )
 JOHN HOWLEY and GALWAY PAINTING, INC.,                       )
                                                              )
                                         Defendants.          )

                              MEMORANDUM OPINION AND ORDER

       Plaintiffs allege that Defendants failed to pay them overtime and earned wages in

violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Illinois Minimum Wage

Law, 820 ILCS 105/1 et seq., and the Illinois Wage Payment and Collection Act, 820 ILCS

115/1 et seq. Doc. 1. Defendants move to dismiss for want of prosecution. Doc. 20. The

motion is denied on the condition that Plaintiffs’ counsel reimburse Defendants for the

reasonable fees and costs they incurred in pursuing Plaintiffs’ written discovery responses and in

litigating the motion.

                                           Background

       Plaintiffs filed this suit on December 28, 2018. Doc. 1. On April 2, 2019, the court

adopted the parties’ proposed September 20, 2019 fact discovery deadline. Docs. 14-15. On

April 29, 2019, Defendants served Plaintiffs with interrogatories, requests for production of

documents, and requests for admission. Doc. 20 at ¶ 3. The following day, Defendants served

deposition notices for two plaintiffs. Ibid.




                                                     1
    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 2 of 6 PageID #:352




       On June 4, 2019, Plaintiffs served responses to Defendants’ request for admission but not

to their interrogatories or requests for production. Id. at ¶ 4. Plaintiffs’ counsel, Jorge Sánchez,

explained by email that day: “I have prepared responses to the interrogatories, but am awaiting

review and signatures from my clients.” Doc. 20-1 at 4. That representation was false. As

Attorney Sánchez acknowledged at the motion hearing, Doc. 28, he in fact “hadn’t finished the

[interrogatory] responses” when he sent the June 4 email. Indeed, Attorney Sánchez had lost the

notebook containing the relevant notes from his meeting with Plaintiffs. Ibid.; Doc. 23 at 3.

       On June 17, 2019, Defendants canceled the noticed depositions because Plaintiffs had not

responded to the interrogatories or requests for production. Doc. 20 at ¶ 5; Doc. 20-1 at 6. On

August 26, 2019, Defendants served their mandatory initial disclosures and requested the status

of Plaintiffs’ written discovery responses and an estimate of when they would be available for

depositions. Doc. 20 at ¶ 6; Doc. 20-1 at 9. Plaintiffs’ counsel did not respond. Doc. 20 at ¶ 6.

       On August 27, 2019, the court extended the fact discovery deadline to November 20,

2019. Doc. 17. On October 24 and 25, 2019, Defendants’ counsel left messages for Plaintiffs’

counsel regarding Plaintiffs’ written discovery responses. Doc. 20 at ¶ 8. Plaintiffs’ counsel did

not respond. Ibid. On October 20, 2019, the court again extended the discovery deadline, this

time to December 18, 2019. Doc. 18. On November 15, 2019, Defendants’ counsel emailed

Plaintiffs’ counsel concerning their overdue written discovery responses, mandatory initial

disclosures, and an initial settlement demand that Attorney Sánchez had promised. Doc. 20 at

¶ 10; Doc. 20-1 at 10. Plaintiffs’ counsel did not respond. Doc. 20 at ¶ 10.

       On January 9, 2020, the court ordered Plaintiffs to serve all outstanding written discovery

responses by January 16, 2020, and to provide Defendants with available deposition dates by

January 17, 2020. Doc. 19. Plaintiffs did not comply, Doc. 20 at ¶ 12, and instead emailed their




                                                  2
    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 3 of 6 PageID #:353




discovery responses to Defendants’ counsel on January 28, 2020, Doc. 23 at 10, more than a

week after Defendants filed the present motion. Although Defendants argue in their reply brief

that Plaintiffs’ discovery responses are deficient, Doc. 27 at 5-8, Defendants have not moved to

compel proper responses and do not explain how the purported deficiencies should inform the

court’s decision on their motion to dismiss for want of prosecution.

                                            Discussion

       Civil Rule 41(b) provides: “If the plaintiff fails to prosecute or to comply with these rules

or a court order, a defendant may move to dismiss the action or any claim against it.” Fed. R.

Civ. P. 41(b). “The sanction of dismissal is the most severe sanction that a court may apply, and

its use must be tempered by a careful exercise of judicial discretion.” McMahan v. Deutsche

Bank AG, 892 F.3d 926, 931 (7th Cir. 2018) (internal quotation marks omitted). A district court

must consider these factors in resolving a Rule 41(b) motion:

         [T]he frequency and magnitude of the plaintiff’s failure to comply with
         deadlines for the prosecution of the suit, the apportionment of responsibility
         for those failures between the plaintiff and his counsel, the effect of those
         failures on the judge’s calendar and time, the prejudice if any to the defendant
         caused by the plaintiff's dilatory conduct, the probable merits of the suit, and
         the consequences of dismissal for the social objectives of the type of litigation
         that the suit represents.

Id. at 931-32 (alteration in original). “Ultimately, the decision to dismiss depends on all the

circumstances of the case.” Id. at 932 (internal quotation marks omitted).

       Attorney Sánchez’s dilatory and deceptive conduct was significant and repeated. He

served in late January 2020 written discovery responses that had originally been due in May

2019. Worse still, Attorney Sánchez lied to opposing counsel when asked about the tardy

responses. For reasons difficult to grasp, Attorney Sánchez devotes several pages of Plaintiffs’

response brief to describing his heavy caseload and pro bono commitments. Doc. 23 at 1-3.

Invoking those efforts as an excuse, he states: “While Plaintiff’s counsel attempts to stay on top


                                                 3
    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 4 of 6 PageID #:354




of his case load … , these attempts are not always successful.” Id. at 3. That Attorney Sánchez

allowed his other commitments to interfere with his duties to Plaintiffs, opposing counsel, and

the court does not excuse his conduct. See Ill. Rules of Prof’l Conduct R. 1.3 (2010) (“A lawyer

shall act with reasonable diligence and promptness in representing a client.”); Ill. Rules of Prof’l

Conduct R. 4.1 (2010) (“In the course of representing a client a lawyer shall not knowingly …

make a false statement of material fact … to a third person … .”). Attorney Sánchez also tries to

excuse the missed January 16 and 17, 2020 deadlines by invoking an illness. But he made no

effort to contact opposing counsel or the court to inform either of his illness or the resulting

delay. Doc. 27 at 3. Indeed, he did not serve Plaintiffs’ written discovery responses until

January 28, 2020, approximately two hours before the presentment hearing on Defendants’

motion. Doc. 23 at 10.

       Plaintiffs contend that Defendants should have filed a motion to compel before moving to

dismiss. Doc. 23 at 4-6. But because the court had already ordered Plaintiffs to serve their

written discovery responses by January 16, 2020, Doc. 19, Defendants did not need to move to

compel. And the court cannot fault Defendants for attempting—repeatedly, Doc. 20-1 at 6-11—

to prompt Attorney Sánchez to serve those written discovery responses during the preceding

months rather than moving to compel, particularly given Attorney Sánchez’s June 4, 2019

falsehood that responses were forthcoming and his representation that he was preparing a

settlement demand.

       Plaintiffs cite several cases for the proposition that a district court ordinarily should not

dismiss a case with prejudice for failure to prosecute without first warning the plaintiff. Doc. 23

at 4-6. But the “opinions admonishing a district court for dismissing a case without warning

involve sua sponte dismissals,” and “[t]here is no need to warn that dismissal is coming when, as




                                                  4
    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 5 of 6 PageID #:355




here, the defendant files a motion with notice to the plaintiff asking for dismissal.” McMahan,

892 F.3d at 933. “In such a situation, the plaintiff has an opportunity to explain itself by

responding to the motion,” as Plaintiffs did here. Ibid. “If, after hearing from both sides, the

district court believes dismissal is appropriate, no purpose would be served by issuing a warning:

the motion itself was the warning.” Ibid.

       All that said, the blame clearly rests solely on Attorney Sánchez, not on Plaintiffs. That

circumstance is significant, for as the Seventh Circuit has observed, “the dismissal of a possibly

meritorious suit imposes potential social as well as private costs greater than those of sanctioning

the misbehaving lawyer, if his client has been blameless.” Ball v. City of Chicago, 2 F.3d 752,

758 (7th Cir. 1993). Accordingly, “it is a sound practice” for the district court to first consider

lesser sanctions directed against the blameworthy attorney. Ibid.

       With that in mind, the court denies Defendants’ motion to dismiss, but only on the

condition that Attorney Sánchez and his law firm reimburse Defendants for the reasonable

attorney fees and costs they incurred from June 5, 2019 through January 28, 2020 in an effort to

obtain from Plaintiffs their overdue written discovery responses, as well as the reasonable fees

and costs Defendants incurred in litigating the motion, whose filing is what finally prompted

Attorney Sánchez to cough up Plaintiffs’ written discovery responses. If reimbursement is not

timely made, the court will dismiss this case for want of prosecution. And Plaintiffs are warned

that the court will strictly enforce all deadlines moving forward, and that any material

noncompliance may result in dismissal with prejudice.

                                            Conclusion

       Defendants’ motion to dismiss is denied on the condition that Attorney Sánchez

reimburse Defendants for the above-referenced attorney fees and costs. By August 5, 2020,




                                                  5
    Case: 1:18-cv-08536 Document #: 45 Filed: 07/22/20 Page 6 of 6 PageID #:356




Defendants shall file a memorandum, with invoices and any other pertinent evidentiary support,

establishing their fees and costs. Plaintiffs will have until August 14, 2020 to respond, and

Defendants will have until August 21, 2020 to reply. The reimbursement must be made within

fourteen days of the court order determining the reimbursement amount. Once reimbursement is

made, the court will re-set the case schedule and litigation may resume.



July 22, 2020                                        __________________________________
                                                           United States District Judge




                                                 6
